Citation Nr: 1312529	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-46 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

During the pendency of this appeal, in an April 2011 rating decision, entitlement to specially adapted housing was established.  As that is a full grant of the benefit sought as to that issue, it is no longer on appeal.


FINDINGS OF FACT

1.  In April 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a special home adaptation grant.

2.  The Veteran's service-connected conditions render him so helpless as to be in need of regular aid and attendance.  He requires the use of a power wheelchair and is unable to leave the home at his discretion.  He requires regular personal assistance from his wife and others to perform self-care, medicine management, and activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Veteran's substantive appeal for the claim for a special home adaptation grant.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria are met for SMC based on the need for regular aid and attendance. 38 U.S.C.A. § 1114(l), (s) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2012).  Oral statements are valid for the purpose of withdrawing a claim if made by the Veteran while on the record at a hearing.  38 C.F.R. § 20.204(b) (2012).

The Veteran perfected an appeal from a December 2008 rating decision that denied entitlement to a special home adaptation grant.  However, during his April 2012 hearing, the Veteran expressed his desire to withdraw the appeal as to that issue.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2012).  Once the Veteran withdrew the appeal, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review the issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2012).


SMC based on the need for regular aid and attendance

Special monthly compensation at the aid and attendance rate is payable to a Veteran who is helpless or so nearly helpless, as the result of service-connected disability, that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2012).

The following factors will be accorded consideration in determining whether he is in need of regular aid and attendance of another person: (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a) (2012). 

It is not required that all the disabling conditions enumerated be found to exist before a favorable rating may be made.  At least one factor listed must be present for a grant of SMC based on the need for aid and attendance.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a) (2012); Turco v. Brown, 9 Vet. App. 222 (1996).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

Bedridden will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  Bedridden is that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2012).

A Veteran may receive the housebound rate of special monthly compensation if he has a service-connected disability rated as permanent and total, but not including total rating based upon unemployability under 38 C.F.R. § 4.17, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2012).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house, or ward or clinical areas, if institutionalized, or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2012).

The Veteran seeks special monthly compensation (SMC ) based on the need for regular aid and attendance of another person.  Specifically, the asserts that his service-connected lumbosacral spine disability and bilateral lower extremity radiculopathy, rated analogous to loss of use of the lower extremities, impair his ability to perform daily living activities, he can no longer drive, and he is unable to leave his home without assistance.  

The Veteran is service-connected for degenerative disc and joint disease, lumbosacral spine and myofascial strain, rated 60 percent disabling, and for bilateral lower extremity radiculopathy.  During the pendency of this appeal, in an April 2011 rating decision, the Veteran's was granted a separate disability rating for bilateral lower extremity radiculopathy, rated analogous to loss of use of the lower extremities, and was assigned a 100 percent disability rating for loss of use of both feet.  In addition, he was granted SMC based on loss of use of the lower extremities, entitlement to automobile and adaptive equipment, and entitlement to specially adapted housing.  

A May 2009 VA spine examination report shows that the Veteran stated that his pain limited his walking to 20 feet and standing to no more than 2 minutes.  He avoided any bending, twisting, or lifting anything because of his conditions.  His wife continues to help him in and out of the shower and while sitting on the shower chair, she will bath him.  He also claimed that she helped him with putting on his socks and shoes, but he could perform the remaining activities of daily living on his own without assistance.  

An August 2009 VA physical therapy consultation report shows that the Veteran wanted a power chair so he could get out of his residence.  He was unable to propel himself any distance and his wife was having medical issues so she was unable to push him in the wheelchair.  He had been staying home and not going out at all.  He lived with his wife in a three level condo.  He had a stair lift at home that he used to go from the first to the second floor, but he was unable to get to the basement.  On examination, the Veteran was found to have breakaway weakness secondary to pain that was present throughout.  All movements of extremities were slow.  He was independent in bed mobility, but had poor body mechanics during position transitions.  He was able to transfer using his walker.  He had flexed posturing on ambulation and very slow shuffling gait pattern.  The Veteran needed assistance with walking for safety, which was terminated secondary to pain and fatigue.  The Veteran had a history of falling in the past six months and gait disturbance.  The examiner noted that the Veteran had significant mobility issues.  He was very sedentary, had decreased strength in all four extremities, and his endurance is poor.  Pain level was not well controlled and significantly limited mobility.  

In an August 2009 letter, a VA physician stated that the Veteran required the regular assistance of another person due to his physical conditions.  In December 2009, the same VA physician provided an additional which stated that the Veteran spent most of his time in bed and when he ambulated, he needed a wheelchair.  Imaging studies were provided.  He had weakness in the lower extremities due to radiculopathy.  Due to knee and low back pain, he could not walk much either.  He had restrictive use of his spine due to his service-connected back conditions.

During a July 2010 VA examination, the Veteran stated that his wife helped with bathing and transfers in and out of the shower bench.  He used a walker to get around at home, but had been approved for a motorized scooter from the VA.  He could only walk about five feet with the use of a cane or walker.  Physical examination revealed rigid movement of the trunk and lower extremities, marked pain behaviors, and the Veteran maintained a rather flexed posture of the trunk.  The examiner stated that further examination revealed that the Veteran's gait was hampered by his full mobility.  He seemed to be unsteady on his feet when asked to ambulate with a cane.  The examiner stated that the Veteran's service-connected lumbar spine condition resulted in mobility limitation and precluded him from ambulation without a cane, walker, or wheelchair/scooter.  In the VA examiner's opinion, the Veteran had severe functional limitations.  The Veteran also used a number of medications, including narcotics.  

During the April 2012 Board hearing, the transcript shows that the Veteran was in a motorized wheelchair.   The Veteran's wife testified that she could not leave the Veteran alone for more than one or two hours, which was enough time to grocery shop/pick up medicine and often had one of their grandchildren come to stay.  They lived in a three level home, of which the Veteran could only go to two of the levels due to the restriction of a chair lift.  The Veteran and his wife testified that he needed her regular assistance with toileting, bathing, medication (noting that he forgot or took wrong dosages), meal preparation, dressing, and transfers from chair to bed, to the toilet, and to the shower.  His wife cooked all his meals, paid the bills, grocery shopped, and bought him clothes.  The Veteran's wife testified that the last time the Veteran was alone for longer than two hours was about two or three years ago.  He had been constantly attended to by someone over the last several years.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's service-connected degenerative disc and joint disease, lumbosacral spine and myofascial strain, and bilateral lower extremity radiculopathy (rated analogous to loss of use of the lower extremities) has rendered him unable to protect himself from hazards or dangers incident to his daily environment and establishes a factual need for aid and attendance of another person.  Significantly, the Veteran requires constant care and the assistance of another person to dress and groom himself, bathe himself, travel, prepare meals and medications, and attend to the needs of nature.  38 C.F.R. § 3.352(a) (2012).  Therefore, the Board finds that the evidence shows that the Veteran's service-connected back and bilateral lower extremity disabilities cause him to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are met and the claim is granted.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350(b), 3.352(a) (2012).


ORDER

The claim of entitlement to a special home adaptation grant is dismissed.  

Entitlement to SMC based on aid and attendance is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


